DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments regarding the election/restriction requirement mailed 13 September 2022 have been fully considered and are persuasive, and thus the previous election/restriction has been withdrawn. However, a new election/restriction has been set forth below.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a roofing shingle, classified in CPC E04D 1/20.
II. Claims 14-23, drawn to a process for the preparation of a roofing shingle, classified in CPC C08K 3/013.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the process can be used to make a materially different product, such as a product for use in a sidewalk, footpath, or road.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Cynthia A. Neal on 29 November 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13. Affirmation of this election must be made by applicant in replying to this Office action. Claims 14-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. The embedded hyperlink is found in [000133] of the instant specification.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Objections
Claims 1, 3, 10, and 13 are objected to because of the following informalities:
Claim 1, line 9: “Ar1-R1-Ar2” should most likely read “Ar1-R-1-Ar2”. The “1” next to “Ar” is presently not subscripted.
Claim 1, line 10: “Ar1 and Ar2” should most likely read “Ar1 and Ar2” to match the recitation “Ar1-R1-Ar-2-” in line 9.
Claim 3, lines 1-2: “general formula (II)” should read “general Formula (II)” to match claim 1, which recites “general Formula (II)”.
Claim 10, lines 1-2: “wherein the filler material comprises on or more” should most likely read “where the filler material comprises one or more”.
Claim 13, line 9: “Ar1-R1-Ar2” should most likely read “Ar1-R-1-Ar2”. The “1” next to “Ar” is presently not subscripted.
Claim 13, line 10: “Ar1 and Ar2” should most likely read “Ar1 and Ar2” to match the recitation “Ar1-R1-Ar-2-” in line 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “said hydrocarbon group” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. The claim does not recite “a hydrocarbon group”, and thus the claim is indefinite. For the purposes of examination, the claim has been interpreted as if it reads “said aromatic group” in place of “said hydrocarbon group”.
With respect to claim 1, it is unclear what is meant by “R1 represents an optionally substituted hydrocarbon divalent radical, the main chain of which comprises… at least one group chosen from the amide, ester, hydrazide, urea, carbamate, and anhydride functional groups” in lines 15-18. It is unclear how R1 can be optionally substituted while the main chain comprises 6 to 20 carbon atoms and at least one group chosen from the amide, hydrazide, urea, carbamate, and anhydride functional groups, as the main chain is substituted with at least one group, and not optionally substituted. Clarification is respectfully requested.
With respect to claim 1, the claim recites “one or more heteroatoms, such as N, O or S” in lines 23-24. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 1, the claim recites “one or more heteroatoms, such as N, O or S” in lines 26-27. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 11, it is unclear what is meant by “a tear strength of at least 14.71 N (1500 g-force)”. Is the 1500 g-force a required test condition? Or is this a different way of reciting 14.71 N? Clarification is respectfully requested.
With respect to claim 12, it is unclear what is meant by “a tear strength of at least 16.67 N (1700 g-force)”. Is the 1700 g-force a required test condition? Or is this a different way of reciting 16.67 N? Clarification is respectfully requested.
With respect to claim 13, the claim recites “said hydrocarbon group” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. The claim does not recite “a hydrocarbon group”, and thus the claim is indefinite. For the purposes of examination, the claim has been interpreted as if it reads “said aromatic group” in place of “said hydrocarbon group”.
With respect to claim 13, it is unclear what is meant by “R1 represents an optionally substituted hydrocarbon divalent radical, the main chain of which comprises… at least one group chose from the amide, ester, hydrazide, urea, carbamate and anhydride functional groups” in lines 15-18. It is unclear how R1 can be optionally substituted while the main chain comprises 6 to 20 carbon atoms and at least one group chosen from the amide, hydrazide, urea, carbamate, and anhydride functional groups, as the main chain is substituted with at least one group, and not optionally substituted. Clarification is respectfully requested.
With respect to claim 13, it is unclear what is meant by “a tear strength of at least 14.71 N (1500 g-force)”. Is the 1500 g-force a required test condition? Or is this a different way of reciting 14.71 N? Clarification is respectfully requested.
Claims 2-10 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Double Patenting
Claims 1-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 14-18, and 22 of copending Application No. 17/942,292 (hereinafter ‘292) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With respect to claim 1, ‘292 discloses a roofing material comprising: a base material; and a coating composition applied to at least one side of the base material, said coating composition comprising: a filler material; and a bituminous composition comprising a bitumen base; a compound of General Formula (I); and a compound of general Formula (II) comprising the same components and structural limitations as that presently claimed (claim 11). The roofing material comprises a roofing shingle (claim 12), and thus the roofing material of ‘292 is a roofing shingle, and the coating composition is a shingle coating composition.
Alternatively, while there is no disclosure that the roofing material is a roofing shingle as presently claimed, Applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble of ‘292 does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a roofing shingle, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure, which is a coating composition identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.
It is noted that ‘292 additionally requires the bitumen base to be selected from the group consisting of partially oxidized bitumen, non-oxidized bitumen, and deasphalted asphalt, and for the weight of at least one compound of general Formula (I), general Formula (II), or combinations to be present in an amount of 0.1 to 10% by weight, while the present claims are silent with respect to these limitations. However, it would have been obvious to one of ordinary skill in the art that the more specific coating composition of ‘292 would fall within the broader coating composition of the present claims, and thus one of ordinary skill in the art would have arrived at the claimed invention.
With respect to claim 1, ‘292 discloses a roofing shingle comprising: a base material; and a shingle coating composition applied to at least one side of the base material, said shingle coating composition comprising: a filler material; and a bituminous composition comprising at least: a bitumen base; at least one of a compound of general Formula (I), general Formula (II), or combinations thereof, wherein the compounds of general Formula (I) and general Formula (II) are identical to that presently claimed (claim 22).
It is noted that ‘292 additionally requires the roofing shingle passes UL 2218 Class 4 impact resistance test, whereas the present claims are silent with respect to this limitation. However, it would have been obvious to one ordinary skill in the art that the more specific roofing shingle of ‘292 would be encompassed by the broader roofing shingle of the present claims, and thus one of ordinary skill in the art would have arrived at the present invention.
With respect to claim 2, ‘292 discloses the compound of general Formula (I) is 2’,3-bis[(3-[3,5-di(tert-butyl)-4-hydroxyphenyl]propionyl)]propionohydrazide (claim 14).
With respect to claim 3, ‘292 discloses the compound of general Formula (II) is chosen from compounds of general Formula (IIA): R2-CONH-X-NHCO-R’2, which are defined in claim 11 (claims 11 and 15); this is identical to that presently claimed.
With respect to claim 4, ‘292 discloses combinations of compounds of general Formula (I) and general Formula (II)  are present in an amount of 0.1 to 10% by weight (claim 11).
With respect to claim 5, ‘292 discloses the amount of one or several compounds of general Formula (I), with respect to the total weight of the bituminous composition, is present in an amount of 0.1 to 5% by weight (claim 16).
With respect to claim 6, ‘292 discloses the amount of one or several compounds of general Formula (I), with respect to the total weight of the bituminous composition, is present in an amount of 0.1 to 5% by weight (claim 16), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of one or several compounds of general Formula (I), including over amounts presently claimed, and thereby arrive at the present invention.
With respect to claim 7, ‘292 discloses the amount of one or several compounds of general Formula (II), with respect to the total weight of the bituminous composition, is present in an amount of 0.5 to 6% by weight (claim 17), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of one or several compounds of general Formula (II), including over amounts presently claimed, and thereby arrive at the present invention.
With respect to claim 8, ‘292 discloses the amount of one or several compounds of general Formula (II), with respect to the total weight of the bituminous composition, is present in an amount of 0.5 to 6% by weight (claim 17), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of one or several compounds of general Formula (II), including over amounts presently claimed, and thereby arrive at the present invention.
With respect to claim 10, ‘292 discloses the filler material comprises one or more of ground limestone, dolomite, silica, talc, sand, cellulosic materials, fiberglass, or calcium carbonate (claim 18).
The above double patenting rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2004/0166751 A1, “Peng”) in view of Colliat et al. (WO 2018/193210 A1, “Colliat”). It is noted that the disclosure of Colliat is based off US 2020/0165458 A1, which serves as an English language equivalent.
With respect to claim 1, Peng discloses a mat that is coated with asphalt (i.e., a bituminous composition) that may be on one or both sides of the mat ([0012], [0027]) and is used in roofing shingles ([0018]). The asphalt contains filler ([0032]). The mat corresponds to the base material presently claimed, while the asphalt coating corresponds to the shingle coating composition presently claimed.
However, Peng does not disclose wherein the bituminous composition comprises at least a bitumen base, a compound of general Formula (I), and a compound of general Formula (II) as presently claimed.
Colliat teaches a bituminous composition for use as a sealing binder ([0001]); bituminous compositions are used roofing compositions ([0003]). The bituminous composition has a bitumen base which contains at least one chemical additive ([0234]) including compounds of formulae (I) and (II) ([0320]). The compound of formula (I) has the structure Ar1-R-Ar2, where Ar1 and Ar2 represent, independently of one another, a benzene nucleus or a system of condensed aromatic nuclei of 6-20 carbon atoms which are substituted with at least one hydroxyl group or at least one alkyl group of 1-10 carbon atoms (i.e., at least one or more C1-C10 alkyl groups), and R represents an optionally substituted divalent radical having a main chain comprising 6-20 carbon atoms and at least one group chosen from the amide, ester, hydrazide, urea, carbamate, and anhydride functional groups ([0237-0241]). The compound of formula (II) has the structure R’—(NH)n-CONH—(X)m--—(NHCO)p(NH--)n—R’’, where R’ and R’’, which may be identical or different, are saturated or unsaturated and linear, branched, or cyclic hydrocarbon-based chains comprising 1-22 carbon atoms which optionally comprise heteroatoms such as N, O, or S, and R’’ may be H; X represents a saturated or unsaturated linear, cyclic, or branched hydrocarbon-based chain comprising 1-22 carbon atoms which is optionally substituted and optionally comprises heteroatoms, such as N, O, or S; and n, m, and p are integers having a value of 0 or 1, independently of one another ([0244-0248]); thus, when m is 1, the compound of formula (II) is identical to that presently claimed. The coating additionally contains anticaking agents, i.e. filler material ([0435-0440]).
Peng and Colliat are analogous inventions in the field of bituminous coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bituminous coating composition of Peng to be the coating composition taught by Colliat in order to provide a roofing shingle capable of withstanding climatic conditions (Colliat, [0061]).
With respect to claim 2, Colliat teaches the compound of formula (I) is 2’,3-bis[(3-[3,5-di(tert-butyl)-4-hydroxyphenyl]propionyl)]propionohydrazide ([0243]).
With respect to claim 3, Colliat teaches the compound of formula (II) is R’—CONH-(X)m-—NHCO—R’’ where R’, R’’, and X have the same definitions as recited in the rejection of claim 1 above ([0263-0264]).
With respect to claim 4, Colliat teaches the amount of the chemical additive, i.e. compounds of general Formula (I) and general Formula (II), is in an amount of 0.1-10% by weight of relative to the total weight of the coating composition ([0337]).
With respect to claim 5, Colliat teaches the use of 0.1-10% by weight of the chemical additive relative to the total weight of the coating composition ([0337]), and that at least one chemical additive is present in an amount of 0.1-5% by weight relative to the total weight of the composition ([0066-0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.1-5% by weight of one or several compounds of general Formula (I) as presently claimed and thus arrive at the claimed invention.
With respect to claim 6, Colliat teaches the use of 0.1-10% by weight of the chemical additive relative to the total weight of the coating composition ([0337]), and that at least one chemical additive is present in an amount of 0.5-2.5% by weight relative to the total weight of the composition ([0066-0067]); this amount falls within the presently claimed range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.5-2.5% by weight of one or several compounds of general Formula (I) as presently claimed and thus arrive at the claimed invention.
With respect to claim 7, Colliat teaches the use of 0.1-10% by weight of the chemical additive relative to the total weight of the coating composition ([0337]), and that at least one chemical additive is present in an amount of 0.1-5% by weight relative to the total weight of the composition ([0066-0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.1-5% by weight of one or several compounds of general Formula (II) as presently claimed and thus arrive at the claimed invention.
With respect to claim 8, Colliat teaches the use of 0.1-10% by weight of the chemical additive relative to the total weight of the coating composition ([0337]), and that at least one chemical additive is present in an amount of 0.5-2.5% by weight relative to the total weight of the composition ([0066-0067]); this amount falls within the presently claimed range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 0.5-2.5% by weight of one or several compounds of general Formula (II) as presently claimed and thus arrive at the claimed invention.
With respect to claim 9, Colliat teaches the use of anticaking compound ([0436]), i.e. filler, is present in an amount of 10-90% by weight relative to the total weight of the coating ([0436], [0440]). This amount overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of filler, including over amounts presently claimed, in order to provide a coating with a desired amount of filler.
With respect to claim 10, Colliat teaches the anticaking compound, i.e. filler, is made from materials such as talc, sand, and silica ([0435-0436]). Colliat additionally teaches the use of a viscosifying compound which includes cellulose ethers ([0377-0378]), corresponding to the presently claimed cellulosic materials.
With respect to claim 11, while there may be no explicit disclosure from Peng in view of Colliat regarding the shingle having a tear strength of at least 14.71 N (1500 g-force), given that Peng in view of Colliat discloses an identical article made from identical components as that presently claimed, it is clear the shingle of Peng in view of Colliat would necessarily inherently have a tear strength of at least 14.71 N (1500 g-force).
Alternatively, Peng’s invention provides shingles having improved tear strength ([0002]). Peng discloses examples having tear strengths above 1500 gf and above 1700 gf (page 4, Table 1). In view of this disclosure, one of ordinary skill in the art would have been motivated to provide a shingle having high tear strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the tear strength of the shingle, including over values presently claimed, to provide improved tear strength, and thereby arrive at the claimed invention.
With respect to claim 12, while there may be no explicit disclosure from Peng in view of Colliat regarding the shingle having a tear strength of at least 16.67 N (1700 g-force), given that Peng in view of Colliat discloses an identical article made from identical components as that presently claimed, it is clear the shingle of Peng in view of Colliat would necessarily inherently have a tear strength of at least 16.67 N (1700 g-force).
Alternatively, Peng’s invention provides shingles having improved tear strength ([0002]). Peng discloses examples having tear strengths above 1500 gf and above 1700 gf (page 4, Table 1). In view of this disclosure, one of ordinary skill in the art would have been motivated to provide a shingle having high tear strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the tear strength of the shingle, including over values presently claimed, to provide improved tear strength, and thereby arrive at the claimed invention.
With respect to claim 13, Peng discloses a mat that is coated with asphalt (i.e., a bituminous composition) that may be on one or both sides of the mat ([0012], [0027]) and is used in roofing shingles ([0018]). The asphalt contains filler ([0032]). The mat corresponds to the base material presently claimed, while the asphalt coating corresponds to the shingle coating composition presently claimed.
However, Peng does not disclose wherein the bituminous composition comprises at least a bitumen base and a compound of general Formula (I), nor the tear strength as presently claimed.
Colliat teaches a bituminous composition for use as a sealing binder ([0001]); bituminous compositions are used roofing compositions ([0003]). The bituminous composition has a bitumen base which contains at least one chemical additive ([0234]) including compounds of formula (I) ([0320]). The compound of formula (I) has the structure Ar1-R-Ar2, where Ar1 and Ar2 represent, independently of one another, a benzene nucleus or a system of condensed aromatic nuclei of 6-20 carbon atoms which are substituted with at least one hydroxyl group or at least one alkyl group of 1-10 carbon atoms (i.e., at least one or more C1-C10 alkyl groups), and R represents an optionally substituted divalent radical having a main chain comprising 6-20 carbon atoms and at least one group chosen from the amide, ester, hydrazide, urea, carbamate, and anhydride functional groups ([0237-0241]). The coating additionally contains anticaking agents, i.e. filler material ([0435-0440]).
Peng and Colliat are analogous inventions in the field of bituminous coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bituminous coating composition of Peng to be the coating composition taught by Colliat in order to provide a roofing shingle capable of withstanding climatic conditions (Colliat, [0061]).
Regarding the single having a tear strength of at least 14.71 N (1500 g-force), while there may be no explicit disclosure from Peng in view of Colliat regarding the shingle having a tear strength of at least 14.71 N (1500 g-force), given that Peng in view of Colliat discloses an identical article made from identical components as that presently claimed, it is clear the shingle of Peng in view of Colliat would necessarily inherently have a tear strength of at least 14.71 N (1500 g-force).
Alternatively, Peng’s invention provides shingles having improved tear strength ([0002]). Peng discloses examples having tear strengths above 1500 gf and above 1700 gf (page 4, Table 1). In view of this disclosure, one of ordinary skill in the art would have been motivated to provide a shingle having high tear strength. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the tear strength of the shingle, including over values presently claimed, to provide improved tear strength, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Vincent (US 2022/0017749 A1) discloses a bituminous composition that appears to be identical to that of the present invention (see claim 13). The reference has the same effective filing date as the instant application. It is noted that Vincent is one of the joint inventors of the instant application. However, the reference is assigned to a different assignee.
Vincent (US 2022/0145079 A1) discloses a bituminous composition that appears to contain similar compounds as that presently claimed (see claim 16). The reference has a later effective filing date than the instant application. It is noted that Vincent is one of the joint inventors of the instant application. However, the reference is assigned to a different assignee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        

/JOHN D FREEMAN/Primary Examiner, Art Unit 1787